NUMBER 13-19-00120-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                     IN RE JOHN CHRISTNER TRUCKING, LLC
                            AND STEPHEN SPRAGUE


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
            Memorandum Opinion by Justice Hinojosa 1

        Relators John Christner Trucking, LLC and Stephen Sprague have filed an

unopposed motion to dismiss this original proceeding. According to the motion, relators

and the real parties in interest, Michael Ladd, Christopher Ladd, and Stephen Bryson, as

next friend of his minor son E.B., have reached a settlement agreement that will resolve




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
also id. R. 47.4 (distinguishing opinions and memorandum opinions).
their claims in the underlying lawsuit and the issues raised in relators’ petition for writ of

mandamus are now moot.

       The Court, having examined and fully considered the petition for writ of mandamus

and the unopposed motion to dismiss, is of the opinion that this matter has been rendered

moot. See City of Krum, Tex. v. Rice, 543 S.W.3d 747, 749 (Tex. 2017) (per curiam)

(stating that a case is moot when either no live controversy exists between the parties or

the parties have no legally cognizable interest in the outcome); Heckman v. Williamson

Cty., 369 S.W.3d 137, 162 (Tex. 2012) (“Put simply, a case is moot when the court’s

action on the merits cannot affect the parties’ rights or interests.”); In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot

if a controversy ceases to exist between the parties at any stage of the legal proceedings,

including the appeal.”). Accordingly, we lift the stay previously imposed in this case. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”). We grant the unopposed motion to dismiss

and we dismiss the petition for writ of mandamus as moot.

                                                         LETICIA HINOJOSA
                                                         Justice

Delivered and filed the
24th day of May, 2019.




                                              2